225 F.3d 847 (7th Cir. 2000)
UNITED STATES OF AMERICA, Plaintiff-Appellee,v.ROBERT HERBERT KRAMER, Defendant-Appellant.
No. 99-2262
In the  United States Court of Appeals  For the Seventh Circuit
Argued November 12, 1999Decided September 5, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Indianapolis Division.  No. 98 CR 140--Sarah Evans Barker, Chief Judge.
Before FLAUM, Chief Judge, and RIPPLE and ROVNER,  Circuit Judges.
RIPPLE, Circuit Judge.


1
Robert Herbert Kramer was  found guilty of the willful failure to pay a past  due child support obligation in violation of the  Child Support Recovery Act ("CSRA"), 18 U.S.C.  sec. 228. On appeal, Mr. Kramer claims that he  did not receive service of process in the state  action seeking the child support order and that  his federal conviction based on his noncompliance  with that state order is therefore invalid. For  the reasons set forth in the following opinion,  we reverse Mr. Kramer's conviction and remand to  the district court for further proceedings  consistent with this opinion.


2
* BACKGROUND

A.

3
Mr. Kramer, while a resident of Minnesota,  worked as an over-the-road truck driver for  Mayflower Van Lines, Inc. ("Mayflower"). In  January 1980, when he first started working for  Mayflower, he attended three weeks of training  sessions in Indianapolis, Indiana. While in  Indianapolis, he had a brief sexual relationship  with Janice Jacobs, a resident of Indiana. By  January 30, at the latest, Mr. Kramer left  Indiana to return to Minnesota. On November 25,  1980, Ms. Jacobs gave birth to a son, and she  claims that Mr. Kramer is the father. When the  child was born, Mr. Kramer received a call from  his dispatcher, telling him that he was a father.


4
In late 1982, Jacobs informed Mr. Kramer that  she intended to file a paternity suit against  him. She then filed a paternity action in the  Marion County Circuit Court of Indiana. Mr.  Kramer never appeared at any of the proceedings;  Mr. Kramer submits that he never received either  formal service of process or informal  notification of the paternity proceedings. The  state court file does not show that process was  served, and neither party asserts that Mr. Kramer  received service of process. In December 1982,  the Indiana court established Mr. Kramer's  paternity by default and directed him to pay $25  per week in child support.


5
Mr. Kramer insists that he first learned of the  Indiana child support order in the fall of 1990.  At that time, Mayflower informed him that an  Indiana court had ordered it to withhold $50 from  each two-week paycheck. This was required,  Mayflower told Mr. Kramer, because of an  outstanding child support order. Due to the  attachment of his wages, Mr. Kramer hired an  attorney to contest the default judgment  establishing his paternity. Mr. Kramer failed to  appear at his hearing dates, and his attorney  eventually withdrew from representing him. After  his attorney's withdrawal from representation,  Mr. Kramer did not pursue this collateral attack  on the default judgment. Then, in January 1992,  Mr. Kramer stopped working for Mayflower. He left  Mayflower because he had failed to renew his  trucker's license and because he was suffering  from both asthma and self-diagnosed depression.  This depression, he claims, was caused in part by  his worries over the outstanding child support  order.


6
Starting in June 1993, Mr. Kramer worked for  Lenneman Transport. While at Lenneman Transport,  none of his wages were attached due to the child  support order. However, he injured his back while  at work and left Lenneman Transport in February  1994. Since that time, Mr. Kramer has not worked  at all because he does not believe that he could  pass a physical examination due to his bad back,  his asthma, and his depression.


7
Mr. Kramer moved to the State of Washington in  September 1996. Then, in July 1998, he was  visited by an FBI agent about the outstanding  child support order. Mr. Kramer informed the  agent that, although he might be able to return  to work, he did not see any reason to do so until  the support order was cleared up because he would  "just be attacked all the time." Tr.I at 41. A  federal grand jury thereafter indicted Mr. Kramer  on October 15, 1998, for the willful failure to  pay, between October 1993 and December 1995, a  past due support obligation with respect to a  child residing in Indiana.

B.

8
The United States District Court for the  Southern District of Indiana conducted a bench  trial on the criminal charge against Mr. Kramer.  At the close of the Government's case, Mr. Kramer  moved for a judgment of acquittal, asserting that  the Government had failed to prove that the  underlying child support order was valid. He  claimed that the order was invalid because he did  not receive service of process and that the state  court therefore did not have personal  jurisdiction over him. The district court  reserved its decision until the completion of the  trial.


9
At the end of the trial, the court found Mr.  Kramer guilty of the willful failure to pay a  past due support obligation in violation of 18  U.S.C. sec. 228. The court first stated that the  Government needed to prove beyond a reasonable  doubt (1) that Mr. Kramer acted willfully, (2) in  failing to pay, (3) a past due support  obligation, (4) with respect to a child who  resided in another state. The court found that,  although "Kramer may not have learned of the  lawsuit or the entry of the default judgment in  1982, it is clear that he understood by at least  1990 that such an order had been entered against  him." R.20 at 7. Next, the court found that Mr.  Kramer had failed to pay the $25 per week  mandated by the court order during the period of  the indictment. The court also found that, during  the time stated in the indictment, the child  covered by the support order resided in Indiana  and Mr. Kramer resided in Minnesota. "Therefore,"  the court concluded, "the evidence establishes  beyond a reasonable doubt that Kramer knew prior  to October 1993 that an Indiana state court had  ordered him to pay child support for a child that  resided in a different state than him and that he  failed to do so." Id. at 8.


10
The court next discussed the element of  willfulness and stated: "We harbor no hesitancy  in concluding that Kramer acted willfully in not  paying the support amount due." Id. The court  noted that Mr. Kramer had challenged the support  order when it served his interest to do so. But  then, when he left Mayflower and was no longer  subject to the attachment of his wages, he no  longer believed that he owed support. "Indeed,"  the court stated, "we do not credit Kramer's  assertion that he simply forgot that an  outstanding support order existed, as other  testimony he provided revealed that the  outstanding matter caused him such discomfort as  to contribute to his ongoing 'depression.'" Id.  at 9.


11
The court also addressed Mr. Kramer's argument  that the underlying support order was invalid  because the state court lacked personal  jurisdiction over him. The court characterized  Mr. Kramer's defense as a collateral attack on  the state court default judgment. First, the  court held that federal courts do not need to  question the validity of support orders issued by  state courts before entering a judgment of  conviction under sec. 228. The court relied upon  United States v. Bailey, 115 F.3d 1222, 1232 (5th  Cir. 1997), for the proposition that the language  of sec. 228 does not require a federal court to  look beyond the four corners of the state child  support order or permit a collateral attack on  the state court order in federal court. Mr.  Kramer, the court explained, should have  challenged the state court default judgment  through state channels, of which he was aware, as  evidenced by his attempted collateral attack in  1991. His failure to complete that process,  continued the court, does not invalidate the  support obligation element of sec. 228.


12
Next, the court held that Mr. Kramer had been  afforded sufficient due process in his federal  prosecution. According to the court, Mr. Kramer  had argued that, because he did not receive due  process in the state default judgment, he was  denied due process in the federal conviction  because it relied on the state default judgment.  According to the court, the Supreme Court in  United States v. Mendoza-Lopez, 481 U.S. 828  (1987), required the availability of meaningful  review of a decision of an administrative  proceeding as a necessary condition before a  court imposed criminal sanctions based on that  administrative decision. The court stated,  however, that Mr. Kramer possessed an opportunity  to seek review of the state default judgment  before the imposition of his criminal sanction.  Moreover, the court explained, "[a]ny putative  due process violation occurring in 1982 was cured  by the Indiana state court's granting Kramer a  hearing to challenge that default judgment in  late 1991." R.20 at 12.


13
For these reasons, the court found Mr. Kramer  guilty of the willful failure to pay a past due  child support obligation for the period between  October 1993 and December 1995. The court  sentenced Mr. Kramer to one year of probation,  with 60 days community confinement as a condition  of his probation, and it ordered him to pay  $19,750.00 in restitution.

II
DISCUSSION
A.

14
Mr. Kramer submits that he cannot be found  guilty under the CSRA because the Government did  not establish that the Indiana court that issued  the support order had personal jurisdiction over  him. He contends, as he did in the district  court, that he was never served process nor  notified of the state paternity proceeding which  produced the support obligation. Without such  notice and opportunity to be heard, he submits,  the Indiana court did not have personal  jurisdiction over him, see Mullane v. Central  Hanover Bank, 339 U.S. 306, 313 (1950), and the  default judgment issued by the Indiana state  court does not constitute a valid "support  obligation" under the CSRA.


15
The Government has another view. It submits that  it needed to prove beyond a reasonable doubt only  the existence of the support order. Mr. Kramer's  position, it contends, is an impermissible  collateral attack on the state court child  support order. Relying on our decision in United  States v. Black, 125 F.3d 454 (7th Cir. 1997),  the Government argues that a federal court cannot  revise the domestic relationship decided by a  state court. Therefore, the Government submits,  Mr. Kramer's conviction should be upheld.

B.
1.

16
We begin, as we must, with the wording of the  statute. The CSRA punishes any person who  "willfully fails to pay a support obligation with  respect to a child who resides in another State,  if such obligation has remained unpaid for a  period longer than 1 year, or is greater than  $5,000." 18 U.S.C. sec. 228(a). The term "support  obligation" is defined as "any amount determined  under a court order or an order of an  administrative process pursuant to the law of a  State . . . to be due from a person for the  support and maintenance of a child or of a child  and the parent with whom the child is living." 18  U.S.C. sec. 228(f)(3). Nothing in this definition  suggests that a defendant may defend a  prosecution under this statute by contesting the  substantive merits of the underlying support  obligation. Indeed, courts interpreting the CSRA,  including this one, have spoken with one voice on  that issue. See United States v. Brand, 163 F.3d 1268, 1275-76 (11th Cir. 1998); United States v.  Black, 125 F.3d 454, 463 (7th Cir. 1997); United  States v. Bailey, 115 F.3d 1222, 1232 (5th Cir.  1997); United States v. Johnson, 114 F.3d 476,  481 (4th Cir. 1997); United States v. Sage, 92 F.3d 101, 107 (2d Cir. 1996).


17
The question remains, however, whether a  defendant in a federal CSRA prosecution may  defend on the limited ground that the underlying  state support obligation was imposed by a court  that did not have personal jurisdiction over the  defendant. The general rule for default judgments  in civil actions is that the judgment may be  attacked collaterally on the narrow ground that  the judgment was void because the rendering court  lacked the requisite nexus with the defaulting  party or gave inadequate notice of the support  action to that party. See Burnham v. Superior Ct.  of Cal., 495 U.S. 604, 609-11 (1990); Kulko v.  Superior Ct. of Cal., 436 U.S. 84, 91 (1978); see  also World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 291 (1980). To sustain the Government's  position therefore, we must ascertain that  Congress, in enacting the CSRA, intended to  establish an approach different from the rule  that usually applies.

2.

18
In an effort to demonstrate that Congress  intended to permit a successful CSRA prosecution  without a showing that the underlying support  judgment had been issued by a court properly  exercising personal jurisdiction over the  defendant, the Government invites our attention  to Custis v. United States, 511 U.S. 485 (1994),  and Lewis v. United States, 445 U.S. 55 (1980).  We shall examine each of these cases in  chronological order.


19
In Lewis, the defendant was charged with being  a felon in possession of a firearm in violation  of 18 U.S.C. sec. 1202(a)(1). See 445 U.S. at 57.  In defending against the charge, he attempted to  attack collaterally the prior state conviction  that was the basis for prosecuting him as a felon  in possession of a firearm. He claimed that this  state conviction was invalid because he had not  been represented by counsel, and, therefore, the  conviction had been obtained in violation of his  Sixth and Fourteenth Amendment rights. See id. at  57-58. The Supreme Court rejected his argument.  The Court stated that the statute forbidding a  felon to possess a firearm did not permit a  collateral attack on the underlying conviction on  constitutional grounds. See id. at 65 (discussing  18 U.S.C. sec. 1202(a)(1)). The Court explained  that the plain language of the statute contained  no exceptions to the definition of "prior  conviction." Id. at 60. Moreover, continued the  Court, Congress would have made such an exception  explicit because, in other sections of the same  statute, it had explicitly made exceptions to  liability for those individuals who, despite a  felony conviction, could be entrusted with a  firearm under limited circumstances. See id. at  61-62 (listing sections). Other statutes, the  Court continued, explicitly permitted a defendant  to challenge, by way of defense, the validity or  constitutionality of the predicate felony. See  id. at 62 (listing statutes). The Court further  noted that the legislative history did not  indicate any intent by Congress to permit a felon  to contest the validity of the underlying  conviction. See id. at 62-63. Indeed, the Court  noted that the legislative history made clear  that Congress intended a "sweeping prophylaxis"  against the misuse of firearms. Id. at 63.  Additionally, other sections forbade the  reception of a firearm by someone indicted for a  felony even if he was subsequently acquitted. See  id. at 64. Finally, the Court noted that the  convicted felon is not without relief; he could  have had the underlying conviction removed by a  qualifying pardon or could have challenged the  prior conviction in the state court. See id. As  the Court concluded, "Congress clearly intended  that the defendant clear his status before  obtaining a firearm." Id.


20
The later Supreme Court case of Custis involved  an interpretation of the Armed Career Criminal  Act, 18 U.S.C. sec. 924(e), which provides for  the enhancement of a sentence of a convicted  firearms possessor who "has three previous  convictions . . . for a violent felony or a  serious drug offense." 511 U.S. at 487.  Interpreting the statute before it, the Supreme  Court held that there was no indication that  Congress had intended to permit the defendant to  challenge the predicate convictions on the ground  that they were procured through errors of  constitutional magnitude. See id. Notably, the  Court grounded its analysis on the text and the  structure of the particular statute before it,  the Armed Career Criminal Act. See id. at 490-91.  "The statute focuses on the fact of the  conviction and nothing suggests that the prior  final conviction may be subject to collateral  attack for potential constitutional errors before  it may be counted." Id. at 490-91. Moreover,  noted the Court, the statute affirmatively  provides that no conviction "which has been . . .  set aside" may be counted and therefore "creates  a clear negative implication that courts may  count a conviction that has not been set aside."  Id. at 491. The Court also noted that Congress  had enacted other statutes that expressly permit  repeat offenders to challenge convictions that  are used for enhancement purposes. See id. at  491-92.


21
Although the Court in Custis held that a  defendant could not attack collaterally the  merits of the underlying conviction, the Court  also held that a defendant could attack  collaterally a state court conviction when the  defendant had been convicted in violation of his  right to counsel under the Sixth Amendment. The  Court deemed such a violation akin to a  "jurisdictional defect," see id. at 496, that raised questions about the court's power to  render a decision at all and stated that "this  Court [has] attributed a jurisdictional  significance to the failure to appoint counsel,"  id. at 494.


22
"If the accused, however, is not represented by  counsel and has not competently and intelligently  waived his constitutional right, the Sixth  Amendment stands as a jurisdictional bar to a  valid conviction and sentence depriving him of  his life or his liberty. . . . The judgment of  conviction pronounced by a court without  jurisdiction is void, and one imprisoned  thereunder may obtain release by habeas corpus."


23
Id. (quoting Johnson v. Zerbst, 304 U.S. 458, 468  (1938)). The Court concluded that the "failure to  appoint counsel for an indigent defendant was a  unique constitutional defect," and none of the  other constitutional defects "rises to the level  of a jurisdictional defect resulting from the  failure to appoint counsel at all." Id. at 496.


24
Although these cases are somewhat helpful guides  in deciding the case before us, their value is  not the one that the Government ascribes to them.  The analysis of the Supreme Court in Lewis and in  Custis does not suggest that it is proper in  every situation involving the use of an earlier  procured judgment to refuse to allow an inquiry  into the validity of that underlying judgment. To  the contrary--and here we believe is the true  value of Lewis and Custis to our present  decision--these cases make clear that, in  determining whether we should look into the  validity of the underlying judgment, we must  focus on the particular statutory scheme at issue  and decide whether Congress expected courts to  evaluate the validity of the underlying judgment.  In Lewis and in Custis, the Court also made clear  that we must focus on the language of the statute  and the intent of Congress. See Custis, 511 U.S.  at 490-92; Lewis, 445 U.S. at 60-61. In each  case, the Court reached the issues that it did  reach because of its interpretation of the  congressional will in the particular statutory  schemes. See Custis, 511 U.S. at 493; Lewis, 445 U.S. at 64-65. Repeatedly in Lewis and in Custis,  the Supreme Court contrasted the firearms  statutes at issue with other sections of the  criminal code that permitted the sort of  collateral attack that the Court found  impermissible under the statutes in those cases.  It is also of great significance that, even when  the Court in Custis determined that the statutory  scheme did not permit the scrutiny of the merits  of the underlying conviction, the Court did  permit the examination of the jurisdictional  basis of the underlying judgment.

3.

25
As we already have noted, we have no quarrel  with those courts that have held that Congress  did not intend that a defendant could raise the  correctness of the underlying support judgment as  a defense. Indeed, as we previously have pointed  out, this court is among those circuits that have  so held. See Black, 125 F.3d at 454. In this  case, however, our focus must be on whether  Congress intended to prevent the defendant from  raising as a defense to his CSRA prosecution that  the state court rendered the support judgment  without jurisdiction. To determine whether the  general rule that allows a defendant to contest a  default judgment on jurisdictional grounds has  been abrogated by Congress in a prosecution under  the CSRA, we must focus on that particular  statute and the circumstances surrounding its  passage.


26
The issue of the enforcement of support orders  has been a focal point of legislative activity at  both the national and state levels. Support  obligations are part of the law of domestic  relations and therefore are a significant  responsibility of state government. Nevertheless,  because so many of these obligations transcend  state borders, interstate cooperation is vital,  and, in recent years, the federal government has  found it necessary to play a larger role in  improving the overall national situation. As we  noted in Black, "Congress has expressly  recognized that collecting past due child support  obligations from out-of-state deadbeat parents  has outgrown state enforcement mechanisms." 125 F.3d at 458.


27
In 1988, Congress created the U.S. Commission on  Interstate Child Support ("the Commission") and  charged the Commission to "submit a report to  Congress that contains recommendations for (A)  improving the interstate establishment and  enforcement of child support awards, and (B)  revising the Uniform Reciprocal Enforcement of  Support Act." Family Support Act of 1988, Pub. L.  No. 100-485, sec. 126, 102 Stat. 2343, 2355  (1988) (codified at 42 U.S.C. sec. 666).


28
The Commission submitted its report to Congress  in 1992. In its report, the Commission discussed  the inefficiencies prevalent in the current  system for the enforcement of interstate child  support orders. See Supporting Our Children: A  Blueprint for Reform, U.S. Commission on  Interstate Child Support's Report to Congress xii  (1992) [hereinafter Blueprint for Reform]. The  Commission noted that almost $5 billion went  uncollected in child support cases in 1989. See  id. Moreover, the report explained, three out of  every ten child support cases are interstate, yet  only $1 of every $10 is collected in interstate  cases. See id. Due to the poor rate of collection  on interstate child support cases, the Commission  sought to reform the old system of collection for  a more effective one. See id.


29
While the Commission was conducting its study,  the prevailing statute governing interstate  collection of past due support obligations was  the Uniform Reciprocal Enforcement of Support Act  ("URESA"), which contained both civil and  criminal provisions. This model act was enacted  throughout the United States, although in a  variety of forms. Blueprint for Reform, at 16.  The differences in URESA among the states  contributed to delay and inefficiency. See id.  Under URESA's civil provisions, a person seeking  support for a child had two options for obtaining  jurisdiction over a defendant. First, the  plaintiff could transmit the appropriate legal  documents to the defendant's state. The  defendant's state would then take action to  establish or enforce the support order against  the defendant. Oftentimes, multiple orders would  be issued. See id. at 228-31. Or, the plaintiff's  state could exert its long-arm jurisdiction over  the defendant. The reach of long-arm jurisdiction  varied by state, increasing the difficulties in  enforcing the support orders. Although URESA  addressed the need for jurisdiction over the  defendant and for service of process, the  Commission report explained that the requirements  for jurisdiction and notice varied by state and  that oftentimes the requirements of one state  would not be effective in a different state. See  id. at 92-93.


30
URESA also contained criminal provisions to  facilitate the extradition of a defendant who had  been charged with criminal nonsupport. See id. at  17. The uniform act required the governor of a  defendant's state to surrender the defendant,  unless the defendant was complying with an  existing support order, the defendant had  prevailed on a previous support action, or the  governor believed that civil remedies would be  effective. See id. This process under URESA,  however, remained a "tedious, cumbersome and slow  method of collection." H.R. Rep. No. 102-771,  1992 WL 187429 (1992).


31
When the Commission wrote its report, it  discussed extensively the importance of obtaining  jurisdiction over the parties. See Blueprint for  Reform, at 79-85. It explained that a court or  agency can establish a child support obligation  only if it has authority over the person. See id.  at 79. It also discussed the obligation that  states give full faith and credit to the support  orders of sister states. It then recommended to  Congress that it "provide for the interstate  recognition and enforcement of child support  orders, including ongoing orders, that are based  on the valid exercises of jurisdiction up to  constitutionally permissible limits." Id. at 91  (emphasis added).


32
The Commission also discussed a new uniform act  for the states to follow. Rather than merely  revising URESA, the Commission advocated the  implementation of the radically different Uniform  Interstate Family Support Act ("UIFSA"). See id.  at 231. The basic premise behind UIFSA is that  "there should be one support order between  parties that is controlling at any given point in  time." Id. at 232. Under this proposition, only  one state controls the support obligation, and  once that state obtains jurisdiction, it then has  continuing, exclusive jurisdiction over the  parties. See id. According to the Commission, to  obtain jurisdiction over the parties, UIFSA  contains a new provision for long-arm  jurisdiction as well as retaining the two-state  process introduced in URESA. See id. The  Commission recommended that, "[s]ubject to the  risk of losing federal funding, states shall  adopt verbatim the [ ] drafting committee's final  version of UIFSA." Id. at 236. By requiring the  adoption of UIFSA verbatim, the Commission hoped  to avoid the difficulties that had been attendant  to the myriad versions of the old uniform act  that the states had enacted. See id.


33
Of particular importance to Mr. Kramer's case,  the Commission also specifically discussed the  role of service of process in interstate child  support cases. The Commission noted that a  support action begins with service of process to  the defendant in order to perfect personal  jurisdiction and to notify the defendant of the  action. See id. at 92. It also explained that  each affected party is entitled to receive notice  and that a party who is not served properly with  notice later may challenge jurisdiction. See id.  Then, the Commission recommended that each state  observe other states' service of process laws.  See id. at 94. Also, the Commission wrote that  "States shall have and use laws that provide  that: . . . Notice required for the exercise of  jurisdiction over an individual outside the forum  state must be given in a manner reasonably  calculated to give actual notice." Id.


34
The language of UIFSA itself also focuses on the  importance of jurisdiction in child support  cases. First, to establish a support order, the  act states: Upon finding, after notice and  opportunity to be heard, that an obligor owes a  duty of support, the tribunal shall issue a  support order directed to the obligor . . . ."  UIFSA sec. 401(c). If a support order has been  issued already in another state, then the  receiving state "shall recognize and enforce, but  may not modify, a registered order if the issuing  tribunal had jurisdiction." Id. sec. 603(c)  (emphasis added). Also, the receiving tribunal  shall notify the defendant of the registration of  the support order issued by another state. See  id. sec. 605(a). Although a defendant may not  plead lack of parentage as a defense to a support  obligation once another tribunal has established  parentage, see id. sec. 315, the defendant may  contest the validity or enforcement of the  support order on the grounds that "the issuing  tribunal lacked personal jurisdiction over the  contesting party," id. sec. 607(a)(1).


35
Congress acted on the recommendations of the  Commission with a variety of legislative efforts.  In the Full Faith and Credit for Child Support  Orders Act, Pub. L. No. 103-383, sec. 3(a), 108  Stat. 4063, 4064 (1994) (codified at 28 U.S.C.  sec. 1738B), Congress provided that each state  "shall enforce according to its terms a child  support order made consistently with this section  by a court of another State." Id. sec. 3(a)(1).  It further provided that


36
A child support order is made consistently with  this section if--


37
(1) a court that makes the order, pursuant to the  laws of the State in which the court is located(A) has subject matter jurisdiction to hear the  matter and enter such an order; and


38
(B) has personal jurisdiction over the  contestants; and


39
(2) reasonable notice and opportunity to be heard  is given to the contestants.


40
Id. sec. 3(c), 108 Stat. at 4065. Furthermore,  Congress has mandated that each state enact UIFSA  or lose federal funding.


41
The Commission report also emphasized the  importance of state criminal nonsupport statutes  and recommended that all states enact them. See  Blueprint for Reform, at 178. It stressed that  felony penalties should be "reserved for the  especially egregious cases of nonsupport" and  that "criminal enforcement is a last resort  enforcement device." Id. "Civil enforcement  techniques should be tried before prosecuting [a  defendant] for criminal nonsupport," the  Commission warned. Id. The Commission recommended  that there should be a federal criminal  nonsupport statute to coexist with the state  criminal nonsupport statutes. See id. The  Commission explained that, although a state  court's criminal jurisdiction over an out-of-  state defendant is not clear cut, the federal  government's jurisdiction is nationwide. See id.  Then, the report states, "[t]he Commission  encourages Congress to pass a statute that would  make it a federal crime to willfully fail to pay  support." Id. at 179.


42
The CSRA itself started through Congress before  the Commission released its final report. The Act  was developed, however, in consultation with the  Commission and was based on a preliminary  recommendation made by the Commission. See 138  Cong. Rec. H7324-01, H7325 (daily ed. Aug. 4,  1992) (statement of then-Rep. Schumer). The House  Report revealed that, in August 1992, 42 states  already had made willful failure to pay child  support a crime, although the ability to enforce  the criminal statutes diminished significantly  once the nonpaying parent crossed state lines.  See H.R. Rep. No. 102-771. Representative Hyde,  who spearheaded the movement for the CSRA, stated  that, although URESA was necessary, it was a poor  substitute for a state's internal enforcement  mechanism. See 138 Cong. Rec. H7324-01, H7326  (statement of Rep. Hyde). He also stressed that  the CSRA's goal was to strengthen, not supplant,  state enforcement efforts. See id.


43
During the House debates, one of the sponsors of  the bill explained that


44
The bill would create a simple and  straightforward criminal statute that would  punish any person who willfully fails to pay a  past-due support obligation to a child who  resides in another State.


45
The bill also creates a grant program under  which the Bureau of Justice Assistance may make  grants to States and local entities to develop  and implement this legislation and coordinate  criminal interstate child support enforcement  efforts.


46
. . . Many of our States have done their best,  and they have made willful failure to pay child  support a crime punishable in some States by up  to 10 years in prison. But the ability of those  States to enforce such laws outside their own  boundaries is hobbled by a labyrinth of  extradition laws and snarls of red tape. As a  result, skipping out on child support is one of  the easiest crimes to get away with in America  today.


47
Id. at H7325 (statement of then-Rep. Schumer).  Another representative, Representative Schiff,  stated that "existing reciprocal support statutes  between States are simply bogged down and unable  to perform with the efficiency we would like to  see." Id. at H7326 (statement of Rep. Schiff). No  mention is made of jurisdiction or the validity  of the underlying state support obligation in the  legislative history of the CSRA.

4.

48
When we scrutinize the entire legal landscape  surrounding the CSRA, it is clear that this  criminal provision is only a small component in a  nation-wide effort to deal with the need to  enforce support orders. In addressing this  problem, it is clear that, as Congress  legislated, it was well aware of the long-  standing rule, both in federal and state  jurisprudence, that a default judgment in a civil  case is void if there is no personal jurisdiction  over the defendant and that a judgment may be  attacked collaterally on that basis.  Additionally, in addressing the problem of non-  payment of support orders, the Commission  emphasized the importance of jurisdiction and  service of process in procuring support  obligations. Although the problem of enforcement  of child support orders has been the focus of  both national and state legislative efforts for  well over a decade, there is no indication that  the Commission or Congress ever intended to  abrogate the traditional rule that a default  judgment procured without personal jurisdiction  is a nullity. More precisely, the prevailing  uniform act at the time of the CSRA's passage,  URESA, allowed the defendant to attack  collaterally the earlier state order on  jurisdictional grounds. The new order of mutually  supportive federal and state legislation  continued the same adherence to traditional  jurisdictional standards. Notably, the new  uniform act, UIFSA, also allowed a defendant to  attack collaterally the earlier state order on  the limited ground that it was procured without  jurisdiction. The related civil statutes that  Congress enacted in the wake of the Commission's  report accept the general rule that a defendant  may attack collaterally the underlying support  order because it was procured without  jurisdiction over his person. See, e.g., 28  U.S.C. sec. 1738B.


49
Subjecting Mr. Kramer to criminal penalties for  non-compliance with the state support judgment  without allowing him to challenge the state  court's personal jurisdiction would permit the  federal criminal law to accomplish what the  states forbid in their own civil and criminal  courts and, indeed, what Congress has forbidden  in the civil remedies it has created. In a  carefully coordinated statutory scheme that  places great emphasis on federal-state  cooperation, such a result makes no sense.  Because the CSRA itself, its legislative history,  the Commission's report, the old and new uniform  acts, and the federal statutes stemming from the  Commission's report contain no indication that  Congress intended to alter the traditional rule  that a defendant may challenge on collateral  attack a default judgment that is entered without  personal jurisdiction, Mr. Kramer should be able  to attack the Indiana child support order that  formed the basis for his federal conviction for  the willful failure to pay a past due support  obligation. The failure of the district court to  afford him the opportunity to do so constitutes  reversible error.

C.

50
There is another reason, firmly embedded in the  statutory language, for permitting Mr. Kramer to  argue that he ought not be criminally sanctioned  without an opportunity to demonstrate that that  judgment is a nullity because it was procured  without jurisdiction. It is important to note  that the statute proscribes only the willful  disobedience of a state support order. Indeed,  the legislative history of the statute makes  clear that Congress intended that, in this  statute, the term "willfully" be given the same  meaning that it is given in the criminal tax  statutes. See H.R. Rep. No. 102-771. Therefore,  Congress, in enacting this statute, was well  aware that, by using the term "willfully," the  Government would be required to prove "an  intentional violation of a known legal duty." Id.  Indeed, quoting the Supreme Court's decision in  United States v. Bishop, 412 U.S. 346, 361  (1973), the House Report noted that the word  "willfully" under the tax felony statute "imports  a bad purpose or evil motive." See H.R. Rep. No.  102-771.


51
Under traditional principles, an individual can  ignore a default judgment procured without  jurisdiction and raise that lack of jurisdiction  when the judgment creditor attempts enforcement.  Mr. Kramer was denied the right to have his  jurisdictional contention ever considered by the  district court. Certainly, the maintenance of a  meritorious jurisdictional defense would negate  the element of willfulness.1

Conclusion

52
The district court erroneously held that Mr.  Kramer's contention that the underlying judgment  was procured without jurisdiction was not a  defense to the charge. Accordingly, the judgment  of the district court is reversed and the case is  remanded for proceedings consistent with this  opinion.

REVERSED and REMANDED


Note:


1
 Because Mr. Kramer contends that he has a  meritorious defense on jurisdictional grounds  that was never considered by the district court,  it is premature, and indeed impossible on the  record before us, to determine whether his  position on the jurisdictional issue, even if  erroneous, might have been held in good faith and  therefore negated the element of willfulness  necessary for criminal liability.